DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite a “non-circular region of a coaxial fluid transmission element”.  It is unclear what element of the transmission element is “non-circular”, as the drawings depict the transmission line as having cylindrical or circular cross-section for sealing against the barb and the internal wall of the fitting.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi et al. 4,796,924.
In regard to claim 1, Kosugi et al. discloses a fluid pressure assisted coaxial fluid 
Fitting (fig. 4), configured to accept a coaxial fluid transmission element 106, comprising:
a first, interior seal 128, configured to seal a circular interior region of a coaxial fluid transmission element 108 containing a fluid at a first pressure, and
a second, exterior seal 70, configured to seal at least one exterior non-circular region of a coaxial fluid transmission element 110 containing a fluid at a second pressure higher than the 
first pressure (the claim is only drawn to the fitting and not the fitting in combination with a system including a higher pressure passing through the exterior transmission element);
wherein the fluid at the second, higher pressure provides a fluid-pressure assist on the first interior seal (an pressure within 114 would push against the outer surface of 108 and push 108 into 128).
In regard to claim 2, wherein the interior seal is formed by a fluid-pressure assisted barb 
type connection 128.
In regard to claim 3, wherein the exterior seal isformed by a push-to-connect type 
connection 62.
In regard to claim 4, wherein the exterior seal is formed by a compression type connection (see fig. 9 where 106c is compressed against 32c via 240).

standard single-lumen transmission elements 108, 110.
In regard to claim 6, forming part of a fluidic component such that the fluid fitting and 
fluidic component are a unitary structure. (see fig. 4)
In regard to claim 7, configured to interface with a fluidic component via a gasket seal 70.
In regard to claim 8, configured to interface with a fluidic component via a threaded 
connection 242 (see fig. 9).
Claim(s) 9-10 and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosono et al. 4,890,865.
In regard to claim 9, Hosono et al. discloses (fig. 12) an assembly, comprising:
a coaxial fluid transmission element 100, comprising:
an interior circular core region 102 containing a fluid at a first pressure; and at least one exterior noncircular region 104, surrounding at least most of the interior core region, containing a fluid at a second pressure that is higher than the first pressure (see col. 4, lines 48-61 where air under pressure passes through outer passage 108 and discharged through inner passage 106, the air in 106 would have to be at a lower pressure than 108 or else it would not allow the air in 108 to move into the cylinder); 
a fluid-pressure assisted coaxial fluid fitting 144, configured to accept the coaxial fluid transmission element 100, comprising:
a first interior seal (102 over barbed end of 88), configured to seal the circular 
interior region of the coaxial fluid transmission element containing the fluid at the first 
pressure; and 

In regard to claim 10, wherein the coaxial fluid fitting further comprises mechanical features (barbed end of 88 centers the line 100 on the fitting) that are configured to align the 
coaxial fluid transmission element with the coaxial fluid fitting upon insertion of the coaxial 
fluid transmission element into the coaxial fluid fitting.
In regard to claim 19, comprising an inner wall 102 that separates the interior region from
the at least one exterior region, and an outer wall 104 that defines the outside of the at least one exterior region, with at least one structural member 105 between the inner wall and the outer 
wall (see fig. 3).
In regard to claim 21, made by a co-extrusion technique (this a product by process claim that carries little patentable weight in an apparatus claim.  Hosono et al. discloses all of the structural limitations of the claim and is therefore deemed to anticipate the claim).
In regard to claim 22, wherein the material of the inner wall 102 is compatible with a hose barb type connection 88.
In regard to claim 23, wherein the material of the outer wall 104 is compatible with a push-to-connect type connection 58 (see fig. 12).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. 4,796,924 in view of Hosono et al. 4,890,865
In regard to claim 9, Kosugi et al. discloses (fig. 4) an assembly, comprising:
a coaxial fluid transmission element 106, comprising:
an interior circular core region 108 containing a fluid at a first pressure; and at least one exterior noncircular region 110, surrounding at least most of the interior core region, containing a fluid at a second pressure; 
a fluid-pressure assisted coaxial fluid fitting 30a, configured to accept the coaxial fluid transmission element 106, comprising:
a first interior seal 128, configured to seal the circular interior region of the coaxial fluid transmission element containing the fluid at the first pressure; and 

In regard to claim 11, configured to be an adapter between a coaxial tube 106 and at least two standard tubes 140, 142 that each comprise a single lumen, and further comprising:
a first standard tube 140 containing a fluid;
a second standard tube 142 containing a fluid at a pressure that is higher than that of the first standard tube;
a first standard fitting 68a, providing a seal for the first standard tube 140;
a second standard fitting 68b, providing a seal for the second standard tube; wherein the first fitting provides transmission of the fluid in the first standard tube to the interior circular core region; and
wherein the second fitting provides transmission of the fluid in the secondstandard tube to the at least one non-circular region (see fig. 4).
In regard to claim 12, wherein the first and second standard fluid fittings are of the same type (see fig. 4).

In regard to claim 14, wherein at least one of the first and second standard fluid fittings is a non-fluid-pressure assisted barb fitting 128.
In regard to claim 15, wherein at least one of the first and second standard fluid
fittings is a compression fitting 240 (fig. 9).
In regard to claim 16, wherein at least one of the first and second fluid fittings is a
push-to-connect fitting 68, 68a, 68b.
In regard to claim 17, wherein at least one of the first and second standard fluid
fittings is a quick disconnect fitting 68, 68a, 68b.
Claims 18, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosono et al. 4,890,865.
Hosono et al. discloses a coaxial fluid transmission element made with coaxial conduits, 
but does not disclose the exact material of the conduits.  However, it would have been obvious to one of ordinary skill in the art to modify the materials of the conduits to include the physical properties recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Guelis, Oberdorfer, Zitkowic, Jr., Guest, Davis, Grantham, Sharp, Aschcraft, Nguyen, Walsh, Peruglia, Walker, Bassham, Krupp, Brim, Amenia, Coates and Powell disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679